Title: To James Madison from George Graham, 20 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear Sir,
                        Septem: 20. 1815.
                    
                    I have to acknowledge the receipt of your letter of the 17th. instant. You will have observed that the list of applicants forwarded to you, embraced only such as had expressly applied to fill vacancies. If the selections are to be made from the disbanded Officers generally, it might materially effect the list proposed.
                    I do not know that any partial appointments to fill the vacancies in the Infantry & Artillery would be essentially necessary at present. The

vacancies in the Rifle Regiment, should, I think, for the reason mentioned in my former communication, be filled as soon as possible. The officers who have applied, are, I believe, equal to any belonging to that Corps. Captain Martin would have been retained by the board, but from an erroneous impression that he wished to leave the service. He distinguished himself under General Jackson against the Creeks. Captains Ramsey & Magee are both excellent & distinguished officers. Captain Ramsey, in point of services, and a peculiar fitness to command a Company of Riflemen, would have the preference. Captain Magee would best bear promotion. The subaltern officers of the Rifle Regiment proposed to be appointed in the list forwarded, are all ranked in the first class, and are, I believe, unexceptionable. In the event of their appointment, however, 2d. Lieut. Irvine, formerly of the 4th. Rifle Regiment, should be appointed to fill a vacancy in the Artillery. He is represented by General Scott, as being one of the most promising and best informed young officers of the late army, and I, therefore, proposed him for the Artillery.
                    Governor Wright’s Son was only a 3d. Lieutenant in the Light Artillery, and could not, therefore, be with propriety, appointed a Second Lieutenant in the 4th. Infantry, as requested by him. I have the honor to be, very sincerely Yours &ca
                    
                        
                            Geo: Graham
                        
                    
                